Citation Nr: 0531026	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement under Chapter 35 for online 
coursework administered by Global TESOL College.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  The appellant in the current appeal is the veteran's 
stepson.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in March 2005 for clarification and issuance of a 
supplemental statement of the case.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant 
testified at a videoconference Board hearing in January 2005.


FINDINGS OF FACT

1.  The appellant pursued teaching and language training at 
the Global TESOL College in Edmonton, Alberta, Canada, from 
December 21, 2002, through March 26, 2003.

2.  Global TESOL College has not been approved by VA.




CONCLUSION OF LAW

Educational assistance pursuant to 38 U.S.C.A. § Chapter 35 
for courses taken at Global TESOL College is not warranted.  
38 U.S.C.A. §§ 503, 3535, 3672, 3675, 3676, 3689 (West 2002); 
38 C.F.R. § 21,4250, 21.4260, 21.7220 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the Board finds that the provisions of VCAA 
have been met.  The appellant has been informed, via an April 
2005 supplemental statement of the case, and in a 
correspondence with VA of the nature of the evidence needed 
to substantiate his claim.  He also had the opportunity to 
submit written argument and evidence in support of his claim, 
and attended a Board videoconference hearing in January 2005.  
All evidence necessary for the determination that needs to be 
made has been obtained.  Consequently, no further 
notification or assistance is necessary.  The Board notes 
that the claims folder contains documentation submitted 
subsequent to the April 2005 supplemental statement of the 
case, however, such documentation is not relevant to the 
matter being decided on appeal.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, in the instant case, it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Criteria & Analysis

The appellant, who was born in March 1979, is the stepson of 
the veteran.

In August 2003, the appellant claimed educational assistance 
pursuant to 38 U.S.C.A. § Chapter 35 for courses taken at 
Global TESOL College in Edmonton, Alberta, Canada, from 
December 21, 2002, through March 26, 2003.  He indicated that 
he took 120 clock hours of independent study via the 
Internet.  As a result, in March 2003 he received a 
certificate which reflects 'TESOL Specialization, Teaching 
Children English,' and in April 2003 he received a 
certificate which reflects 'Advanced TESOL Certificate, 
Teacher of English to Speakers of Other Languages.'  He also 
received an 'International English Teacher License' pursuant 
to the TESOL licensing standards.

An eligible person shall receive the benefits of 38 U.S.C.A. 
§ Chapter 35 while enrolled in a course of education offered 
by an educational institution only if such course is approved 
in accordance with the provisions of subchapter I of 
38 U.S.C.A. § Chapter 36, or is approved for the enrollment 
of the particular individual under the provisions of 
38 U.S.C.A. § 3536.  See 38 U.S.C.A. § 3535.  Pursuant to 
38 U.S.C.A. § 3672, an eligible person or veteran shall 
receive the benefits of 38 U.S.C.A. §§ Chapters 34, 35, and 
36 while enrolled in a course of education offered by an 
educational institution only if such course is approved as 
provided in 38 U.S.C.A. §§ Chapters 34 and 35 by the State 
approving agency for the State where such educational 
institution is located, or by the Secretary.  See 38 U.S.C.A. 
§ 3672.  Approval of courses by State approving agencies 
shall be in accordance with the provisions of 38 U.S.C.A. 
§§ Chapters 34, 35, and 36. and such other regulations and 
policies as the State approving agency may adopt.  Id.

A course of education offered by an educational institution 
must be approved by the state approving agency for the state 
in which the educational institution is located, or the state 
approving agency which has appropriate approval authority, or 
VA, where appropriate.  38 C.F.R. § 21.7220(a).  In 
administering benefits payable under 38 U.S.C.A. § Chapter 
35, VA and, where appropriate, the state approving agencies, 
shall apply 38 C.F.R. § 21.4260, courses in foreign 
countries.  See 38 C.F.R. § 21.7220(b)(8).  In order to be 
approved, a postsecondary course offered in a foreign country 
must meet the following provisions:  (i) the educational 
institution offering the course is an institution of higher 
learning, and (ii)  the course leads to a standard college 
degree or its equivalent.  38 C.F.R. § 21.4260.  A degree is 
the equivalent of a standard college degree when the program 
leading to the degree has the same entrance requirements as 
one leading to a degree granted by a public degree-granting 
institution of higher learning in that country.  38 C.F.R. 
§ 21.4260(a)(2).  An educational institution, located in a 
foreign country, is considered an institution of higher 
learning if it offers a course leading to a standard college 
degree or the equivalent, and is recognized as an institution 
of higher learning by the secretary of education (or 
comparable official) of the country in which the education 
institution is located.  38 C.F.R. § 21.4200(h)(4).

No payment may be made for a licensing or certification test 
described in section 3452(b) or 3501(a)(5) of this title 
unless the Secretary determines that the requirements of this 
section have been met with respect to such test and the 
organization or entity offering the test.  The requirements 
of approval for tests and organizations or entities offering 
tests shall be in accordance with the provisions of 
38 U.S.C.A. § Chapters, 30, 32, 34, 35, and 36 and with 
regulations prescribed by the Secretary to carry out this 
section.  See 38 U.S.C.A. § 3689.  VA will not pay 
educational assistance for an enrollment in any course which 
has not been approved by a State approving agency or by VA 
when that agency acts as a state approving agency.  See 
38 C.F.R. § 21.722(a).  .

In the instant case, the teaching and language courses taken 
by the appellant at Global TOSAL College have not been 
approved for VA benefits.  The appellant was notified of this 
fact in the March 2004 decision, and the RO furnished the 
appellant with appropriate information in the event the 
school wished to apply for VA approval.  The record does not 
show that Global TESOL College has been approved, and the 
appellant does not appear to dispute this finding.  The Board 
has reviewed the appellant's well-articulated statements and 
testimony, and the Board acknowledges that the courses 
undertaken by the appellant may have enhanced his abilities 
as a teacher of English.  However, as it appears that the 
school and courses in question have not been approved by VA, 
the appellant's claim for reimbursement for the cost of the 
coursework must be denied.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


